                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION

    WILL MCLEMORE, et al.,                                )
                                                          )
             Plaintiffs,                                  )
                                                          )    No. 3:19-cv-00530
    v.                                                    )
                                                          )    JUDGE RICHARDSON
    ROXANA GUMUCIO, et al.,                               )
                                                          )
             Defendants.                                  )


                                       MEMORANDUM OPINION

            Pending before the Court is Plaintiffs’ Motion for a Preliminary Injunction. (Doc. No. 3).

Via the motion, Plaintiffs request that the Court preliminarily enjoin the State from enforcing its

licensure regime on auctioneers that conduct online extended-time auctions. The Court has

considered the motion and its accompanying memorandum of law (Doc. Nos. 3 & 5), Defendants’

response (Doc. No. 43), each party’s court-ordered supplemental brief, (Doc. Nos. 18 & 20), and

the arguments and evidence received at the July 10, 2019 hearing on the motion. For the reasons

discussed below, Plaintiffs’ motion will be GRANTED.

                                               BACKGROUND

         I. Factual Background1

            In 1967, Tennessee created the Tennessee Auction Commission (“the Commission”) with

the goal of regulating the profession of auctioneering. (Doc. No. 4 at ¶ 54). In 2006, as e-commerce

began to emerge, Tennessee amended its auctioneering regulatory statutes and created an




1
 The facts (as opposed to legal conclusions) alleged in the Verified Complaint (Doc. No. 4) will be accepted as true
for purposes of this motion, both because they are of some evidentiary value (having been made under oath) and
because they are not inherently far-fetched and they have not thus far been discredited in any way.

                                                         1
exemption for “fixed price or timed listings that allow bidding on an Internet website but that does

not constitute a simulcast of a live auction.” See Tenn. Code Ann. § 62-19-103(9). By including

this exemption, which was known as the “eBay law,” Tennessee placed (non-simulcast) online

auctions outside its regulatory purview. (Doc. No. 4 at ¶ 65; Doc. No. 4-5 at 23, 25; Doc. No. 4-

11 at 25).

        In 2016, the Commission proposed a rule that would have excluded extended-time auctions

(i.e., auctions whereby the ending time can be extended based on bidding activity) from the eBay

exemption. (Doc. No. 4 at ¶ 86; Doc. No. 4-3). Tennessee’s Joint Government Operations

Committee rejected the proposed rule, and the Tennessee Auctioneers Association2 proposed a

similar rule in 2017. (Id. at ¶ 98). After that bill failed, the issue was again raised in 2018. (Id. at ¶

105). The 2018 bill was amended to create a Task Force to study the question of online auction

regulation. (Id. at ¶ 114). The Task Force analyzed three years of complaint data which revealed

very few complaints for online auctions in general (11 overall in three years) and even fewer for

extended-time auctions—three overall and none in 2018. (Id. at ¶¶ 155-57). The Task Force then

recommended, among other things, that “electronic” exchanges be added to the definition of an

auction for the purpose of requiring auctioneers participating in online extended-time auctions to

be licensed. (Id. at ¶¶ 159-161).

        Consistent with this recommendation, a bill was introduced to amend Tennessee’s statutes

regulating auctions and the licensing requirements for those who conduct “auctions.” See 2019

Tenn. Pub. Ch. 471 (hereinafter “PC 471”). Specifically, the bill amends the definition of “auction”

to include “electronic” exchanges. (Id. at § 4). The bill further stated that it is unlawful for any




2
 The Tennessee Auctioneers Association (TAA) describes itself on its publicly available website as a professional
organization supporting the auction industry, at http://www.tnauctioneers.com/ (Doc. No. 4 ¶ 91).

                                                       2
person to “[a]ct as, advertise as, or represent to be an auctioneer without holding a valid license

issued by the commission.” (Id. at § 5). The bill further narrowed the exemption (i.e., the

exemption from otherwise applicable licensing requirements) for so-called “timed listings” that

allow bidding on an Internet website; the bill carved out from this exemption extended-time

auctions. (Id. at § 6(9)).

        Also included in the bill are numerous exemptions to the requirement that an auctioneer

conducting an online extended-time auction must be licensed. These exemptions include, among

others, “[a]n auction conducted by or under the direction of a governmental entity”; “[a]n auction

conducted on behalf of a political party, church, or charitable corporation or association”; “[a]n

auction conducted for the sale of livestock”; “an auction for the sale of tobacco”; “[a]ny fixed price

or timed listings that allow bidding on an Internet website, but do not constitute a simulcast of a

live auction”; “[a]n in person or simulcast auction whose primary business activity is selling

nonrepairable or salvage vehicles in this state”; and “[a]n individual who generates less than

twenty-five thousand dollars ($25,000) in revenue a calendar year from the sale of property in

online auctions.” (Id. at § 6). On May 24, 2019, Tennessee Governor Bill Lee signed PC 471 into

law. (See Doc. No. 4-2 at 8). The law was to go into effect on July 1, 2019. (Id. at 7).

        Plaintiff McLemore Auctions Company, LLC (“McLemore Auction”), is a Tennessee

limited liability company with a physical location in Nashville, Tennessee. (Doc. No. 4 at ¶ 7).

Plaintiff Will McLemore is the president of McLemore Auction. (Id. at ¶ 6). McLemore Auction

has operated, and plans to continue to operate, online extended-time auctions of real estate and

personal property in Tennessee. (Id. at ¶¶ 22 & 29). McLemore Auction employs one full-time

employee, Will McLemore, and four independent contractors—Blake Kimball, Wilson Land,

Jamie Boyd, and Dwayne Smith—who act as McLemore’s auction managers. (Id. at ¶ 23).



                                                  3
Kimball, Land, and Boyd do not hold any license under Tennessee’s auctioneer laws, and

McLemore relies on these unlicensed auction managers to conduct the auctions on McLemore

Auction’s website. (Id. at ¶¶ 24, 267). McLemore Auction exclusively uses the extended-time

auction format, whereby (as noted above) the time of the auction closing extends based on bidding

activity. (Id. at ¶ 32). McLemore Auction generates, and anticipates that it will continue to

generate, more than $25,000 in sales revenue per calendar year from the sale of goods or real estate

through online auctions. (Id. at ¶ 53). McLemore contends he and his company will suffer injury

if the new law is enforced because the company would have to break contracts, which would

threaten its business and cost it goodwill and customers. (Doc. No. 18-1 at 2-3). McLemore also

avers that it would forever mar his reputation as a credible auctioneer. (Id.).

        Plaintiff Purple Wave, Inc., is a privately held corporation, incorporated in Delaware and

physically located in Manhattan, Kansas. (Doc. No. 4 at ¶ 9). Plaintiff Adam McKee is the

president and CEO of Purple Wave. (Doc. No. 48-2 at ¶ 4). Via its website, Purple Wave conducts

auctions of agricultural and construction equipment, and industrial, fleet, and government assets.

(Id. at ¶ 5). Purple Wave’s website uses an extended-time auction format and has already sold over

$99,000 worth of goods in Tennessee during 2019. (Id. at ¶¶ 9-10, 12). No person employed by

Purple Wave holds any license issued by the Tennessee Auctioneer Commission. (Doc. No. 4 at ¶

216).

        Plaintiff Interstate Auction Association (IAA) is an unincorporated association with

members who are dedicated to online auctioneer freedom. (Id. at ¶ 10). It was organized by

McLemore as a direct response to the proposed amendment, and is made up primarily of online

auctioneers, both licensed and unlicensed. (Id.). Kimball, Land, and Boyd are members of the IAA.

(Id. at ¶ 206).



                                                  4
   II. Procedural Background

       On June 26, 2019, Plaintiffs filed their Complaint in this Court, asserting that the provisions

of the amended statute that require licensure for extended-time online auctions violate their rights

to free speech under the First Amendment and Fourteenth Amendment of the United States

Constitution and Article I, Section 19 of the Tennessee Constitution; burden interstate commerce

in violation of the Commerce Clause of the United States Constitution; and violate the Privileges

or Immunities Clause of the United States Constitution. (See Doc. No. 4). On June 27, 2019,

Plaintiffs filed their Motion for Temporary Restraining Order and a Preliminary Injunction

requesting the Court to enjoin the State from enforcing its licensure regime on online websites

prior to the date the law was to go into effect—July 1, 2019. (Doc. No. 3). On June 28, 2019, the

Court entered a temporary restraining order (“TRO”) that enjoined the State from applying

Tennessee’s auctioneering laws and licenses to “electronic” exchanges, or online auction websites,

or against Plaintiffs. (Doc. No. 14). The TRO went into effect on June 28, 2019 and was to expire

on July 11, 2019 at 12:00 p.m. (Id.). On July 10, 2019, the Court held a hearing on Plaintiffs’

motion for preliminary injunction. At the hearing, the Court indicated that it would extend the

duration of the TRO by 14 days pursuant to Federal Rule of Civil Procedure 65(b)(2). Accordingly,

the Court therefore issued a written order extending the TRO until July 26, 2019 at 12:00 p.m.

(Doc. No. 26).

                                      LEGAL STANDARD

       Federal Rule of Civil Procedure 65(a) authorizes a district court to issue a preliminary

injunction prior to a trial on the merits. Wright & Miller, Federal Practice and Procedure § 2947

(2d ed. 1995). A preliminary injunction is an extraordinary remedy requiring the party seeking

such relief to demonstrate a clear entitlement to the injunction under the given circumstances.



                                                 5
Overstreet v. Lexington–Fayette Urban Cnty. Gov’t., 305 F.3d 566, 573 (6th Cir. 2002). The

purpose of a preliminary injunction is to preserve the status quo until the district court can hold a

trial on the merits. United States v. Edward Rose & Sons, 384 F.3d 258, 261 (6th Cir. 2004).

         Four factors must be considered and balanced when deciding whether to issue a preliminary

injunction: (1) whether the movant has a strong likelihood of success on the merits; (2) whether

the movant would suffer irreparable harm without the injunction; (3) whether issuance of the

injunction would cause substantial harms to others; and (4) whether the public interest would be

served by issuance of the injunction. Bonnell v. Lorenzo, 241 F.3d 800, 809 (6th Cir. 2001). “No

single factor is a prerequisite to the issuance of a preliminary injunction; rather the Court must

balance all four factors.” Young v. Giles Cnty. Bd. of Edu., 181 F. Supp. 3d 459, 463 (M.D. Tenn.

2015) (citing Neveux v. Webcraft Tech., Inc., 921 F. Supp. 1568, 1570–71 (E.D. Mich. 1996)).

However, a plaintiff must always demonstrate an irreparable injury before a preliminary injunction

may issue. Id. (citing Neveux, 921 F. Supp. 3d at 1571).3

                                                    ANALYSIS

    I. Likelihood of Success on the Merits

         Plaintiffs assert that they are likely to prevail on the merits of their Dormant Commerce

Clause claim because the amended statute, which requires a Tennessee license to conduct an

extended-time online auction, impermissibly regulates interstate commerce. The Commerce

Clause provides the United State Congress a vehicle with which to regulate aspects of interstate

commerce. See U.S. Const. art. I, § 8, cl. 3. Congress has the authority to regulate the channels and

instrumentalities of interstate commerce as well as economic activities that have a substantial



3
  The Court realizes that if this proposition is true—and the Court will proceed as if it is—then the proposition in the
prior sentence is inexact inasmuch as there is one factor—irreparable injury—that actually is a prerequisite to the
issuance of a preliminary injunction.

                                                           6
effect on interstate commerce. See, e.g., Hodel v. Virginia Surface Min. & Reclamation Ass’n, Inc.,

452 U.S. 264, 275-77 (1981); Perez v. United States, 402 U.S. 146, 150-52 (1971). The Tenth

Amendment to the United States Constitution states that all powers not granted to the United

States, nor prohibited to the states, are reserved to the states or the people and, therefore, acts as a

limit on Congressional power. See U.S. Const. amend. X; S. Pac. Co. v. Arizona ex rel. Sullivan,

325 U.S. 761, 767 (1945) (“[I]n the absence of conflicting legislation by Congress, there is a

residuum of power in the state to make laws governing matters of local concern which nevertheless

in some measure affect interstate commerce or even, to some extent, regulate it.”).

        Nevertheless, a state or local law may be held unconstitutional if it places an undue burden

on interstate commerce. See C & A Carbone, Inc. v. Town of Clarkstown, 511 U.S. 383, 390 (1994).

Courts have long held that the Commerce Clause “limits the power of the [s]tates to erect barriers

against interstate trade.” Dennis v. Higgins, 498 U.S. 439, 446 (1991) (quoting Lewis v. BT Inv.

Managers, Inc., 447 U.S. 27, 35 (1980)). The doctrine analyzed below, the Dormant Commerce

Clause, has been inferred by the Supreme Court to represent the negative implications—the above-

referenced negating (or at least limitation) of states’ power—of the Commerce Clause. See, e.g.,

Wickard v. Filburn, 317 U.S. 111, 123–24 (1942).

        The Sixth Circuit has adopted a two-step analysis to evaluate challenges based on the

Dormant Commerce Clause. Am. Beverage Ass’n v. Snyder, 735 F.3d 362, 370-71 (6th Cir. 2013)

(citing Int’l Dairy Foods Ass’n v. Boggs, 622 F.3d 628, 644 (6th Cir. 2010)). First, the court must

determine whether the state regulation is per se invalid. Int’l Dairy Foods Ass’n, 622 F.3d at 645.

“[A] state regulation is ‘virtually per se invalid’ if it is either extraterritorial or discriminatory in

effect.” Id. A state statute is discriminatory if it “directly regulates or discriminates against

interstate commerce, or [whether] its effect is to favor in-state economic interests over out-of-state



                                                   7
interests.” Snyder, 735 F.3d at 370-71 (quoting Int’l Dairy Foods Ass’n, 622 F.3d at 644) (brackets

in original). “A [state regulation] can discriminate against out-of-state interests in three different

ways: (a) facially, (b) purposefully, or (c) in practical effect.” Id. (quoting Int’l Dairy Foods, 622

F.3d at 648). The plaintiff bears the initial burden of proof to show that the state regulation is

discriminatory. Id. “If the plaintiff satisfies its burden, then ‘a discriminatory law is virtually per

se invalid and will survive only if it advances a legitimate local purpose that cannot be adequately

served by reasonable nondiscriminatory alternatives.’”4 Id. (citation omitted).

         As indicated above, a statute that is a direct regulation of interstate conduct (i.e., controls

extraterritorial conduct) is also a per se violation the Dormant Commerce Clause. Int’l Dairy

Foods Ass’n, 622 F.3d at 645. This is because “a statute that directly controls commerce occurring

wholly outside the boundaries of a State exceeds the inherent limits of the enacting State’s

authority.” Healy v. Beer Inst., Inc., 491 U.S. 324, 336 (1989). “Most critical to this inquiry is the

issue of ‘whether the practical effect of the regulation is to control conduct beyond the boundaries

of the State.’” Int’l Dairy Foods, 622 F.3d at 645 (quoting Healy, 491 U.S. at 337). “Circuits

outside the Sixth Circuit have recognized that, ‘[b]ecause the [I]nternet does not recognize

geographic boundaries, it is difficult, if not impossible, for a state to regulate Internet activities

without project[ing] its legislation into other States.’” Backpage.com, LLC v. Cooper, 939 F. Supp.

2d. 805, 841 (M.D. Tenn. 2013) (quoting Am. Booksellers Found. v. Dean, 342 F.3d 96, 103 (2d

Cir. 2003)). If a “statute has an impermissible extraterritorial effect, [a court has] no need to

consider whether the state has some legitimate local purpose or whether there is a reasonable

nondiscriminatory alternative.” Snyder, 735 F.3d at 376.




4
 Here, the law is not discriminatory to out-of-state actors, as it requires in-state auctioneers, to the same extent as out-
of-state auctioneers, to obtain a license before conducting an extended-time online auction.

                                                             8
        Second, “[w]hen a state regulation is neither extraterritorial nor discriminates against out-

of-state actors, it may still violate the Commerce Clause if its burden on interstate commerce is

‘clearly excessive in relation to the putative local benefits.’” Id. (quoting Pike v. Bruce Church,

Inc., 397 U.S. 137, 142 (1970)) Under this balancing test:

        If a legitimate local purpose is found, then the question becomes one of degree.
        And the extent of the burden that will be tolerated will of course depend on the
        nature of the local interest involved, and on whether it could be promoted as well
        with a lesser impact on interstate activities.

Id. (citing Pike, 397 U.S. at 142).

   i.      The Scope of the Statute

        Unsurprisingly, the parties offer very different interpretations of the scope of the statute’s

geographical limits of the extended-time online auction licensing requirement. Plaintiffs interpret

the statute broadly. Noting that the statutory language regarding the licensing of online auctioneers

contains no qualifications or geographical limitations, Plaintiffs argue that the new law imposes a

licensing requirement on any auctioneer who conducts online extended-time auctions in which a

Tennessee resident may bid—which, in the context of online auctions, apparently is virtually every

auction. By contrast, the State interprets the statute narrowly, maintaining that the statute imposes

a licensing requirement only on auctioneers who conduct extended-time online auctions while

physically located in Tennessee. The success of Plaintiffs’ Commerce Clause claim turns on the

statutory interpretation of the online licensing statute. Therefore, the Court will first interpret the

scope of the statute. See Dean, 342 F.3d at 100-01 (determining the “proper construction” of a

statute prior to addressing the dormant Commerce Clause issue because the appellants’ arguments

were based on a narrow construction of the statute); Cotto Waxo Co. v. Williams, 46 F.3d 790, 792

(8th Cir. 1995) (determining the scope of the statutory language at issue prior to resolving the

Dormant Commerce Clause challenge).

                                                  9
       There is no question that a Tennessee statute can be written to have, at least is some sense

and under some circumstances, extraterritorial application. See Fletcher v. Wausau Ins. Co., No.

03S01-9708-CH-00096, 1998 WL 318750, at *2 (Tenn. Workers Comp. Panel June 18, 1998)

(referring to the Tennessee worker’s compensation statute as an “extraterritorial statute”); Ray v.

Aetna Cas. & Sur. Co., 517 S.W.2d 194, 196 (Tenn. 1974) (noting that “[t]he Tennessee

workmen’s compensation statute has extraterritorial application” under certain circumstances).

The question here is whether the statute at issue likely should be construed as such a law.

       When construing a Tennessee statute, the court must adhere to the rules of construction

employed by the courts of Tennessee. See In re Martin, 102 B.R. 639, 645 (Bankr. E.D. Tenn.

1989); see also Bevan & Assoc., LCA, Inc. v. Yost, ---F.3d---, No. 18-3262, 2019 WL 2912353, at

*5 (6th Cir. July 8, 2019) (“[W]hen interpreting a state statute, we must follow state interpretations

of [those] statutes, and must predict how the state Supreme Court would [interpret the statute] if it

has not yet done so.”) (citation and internal quotation marks omitted). The Tennessee Supreme

Court has explained:

       This Court’s role in statutory interpretation is to ascertain and to effectuate the
       legislature’s intent. Generally, legislative intent shall be derived from the plain and
       ordinary meaning of the statutory language when a statute’s language is
       unambiguous. If a statute’s language is expressed in a manner devoid of ambiguity,
       courts are not at liberty to depart from the statute’s words.

Freeman v. Marco Transp. Co., 27 S.W.3d 909, 911 (Tenn. 2000) (citations omitted); see also

Metro. Gov’t of Nashville v. The Bd. of Zoning Appeals of Nashville, 477 S.W.3d 750, 756 (Tenn.

2015). “When, however, the language of a statute is ambiguous, we resort to rules of statutory

constructionand external sources in order to ascertain and give effect to the legislative intent.”




                                                 10
Wallace v. Metro. Gov’t of Nashville, 546 S.W.3d 47, 53 (Tenn. 2018) (citation omitted). 5 These

external sources include: “the broader statutory scheme, the history and purpose of the legislation,

public policy, historical facts preceding or contemporaneous with the enactment of the statute, and

legislative history.” Id. Statutory language will be considered “ambiguous when it is subject to

differing interpretations which yield contrary results.” Id.

         The State argues that “[t]he statutory scheme for the regulation of auctioneering makes

clear that it applies only to auctioneers in Tennessee and auctions conducted in Tennessee[.]” (Doc.

No. 20 at 18). In so arguing, the State cites (only) four statutory excerpts. One is the provision that

“[a]ny auctioneer licensed under this chapter may conduct auctions at any time or place in this

state.” Tenn. Code Ann. § 62-19-115 (emphasis added). A second is that “[a] nonresident of this

state may become an auctioneer or apprentice auctioneer in this state by conforming to this

chapter.” Tenn. Code. Ann. § 62-19-117(a) (emphasis added). A third is that nonresident

auctioneers who choose to become licensed in Tennessee “shall maintain an escrow account for

all funds belonging to others that come into the nonresident auctioneer’s possession as a result of

an auction sale in this state.” Tenn. Code Ann. § 62-19-117(c) (emphasis added). And the fourth

is that “[t]he commission has the authority to promulgate rules with regard to advertising auctions

in this state.” Tenn. Code Ann. § 62-19-118(c)(2) (emphasis added). But none of these provisions

state, or even suggests, that a license is required only for auctioneers or auctions “in this state.”

         The State thus essentially argues that the above-referenced language, somehow as if by

osmosis, places the “[physically] in this state” qualification into the extended-time online auction




5
 The “presumption against extraterritoriality” is a canon of statutory construction that limits the application of federal
law on an international level and does not apply to construction of state law. Kiobel v. Royal Dutch Petroleum Co.,
569 U.S. 108, 115 (2013); Sheehan v. Ash, 574 B.R. 585, 593 (N.D.W. Va. 2017), aff’d, 889 F.3d 171 (4th Cir. 2018)
(“[A]lthough states are analogous to international sovereigns, the presumption against extraterritorial application
remains a canon of construction confined to the international context[.]”).

                                                           11
licensing section. Therefore, the State asserts that this language unambiguously makes clear that

only auctioneers physically located in Tennessee are subject to the licensing requirements of the

statute, even if auctioneers located outside of Tennessee conduct online extended-time auctions

that attract Tennessee bidders (and perhaps, ultimately, Tennessee purchasers). (Doc. No. 20 at

18). The Court declines to adopt the State’s narrow construction of the statutory language at issue,

given what it actually says (and does not say). See Backpage.com, 939 F. Supp. 2d at 842 (declining

to read the overall jurisdictional provisions of the state criminal code into a specific state criminal

statute that criminalized conduct occurring on the Internet because of “the territorial issues unique

to . . . the Internet”).

        As noted above, under Tennessee law, when statutory language is unambiguous the Court

should derive legislative intent from the plain and ordinary meaning of the statutory language.

Freeman, 27 S.W.3d at 911. The statute states that “it is unlawful for a person to [a]ct as, advertise

as, or represent to be an auctioneer without holding a valid license issued by the commission.”

Tenn. Code Ann. § 62-19-102(a)(1). This statutory licensing requirement by its terms contains no

qualifications, no geographical limitations, and no explanation of what it means to “act as,

advertise as, or represent to be an auctioneer” in the context of online auctions, and the Court

declines to write such an explanation or qualification into the statutory language where it simply

does not exist. See United States v. M/V Big Sam, 693 F.2d 451, 455 (5th Cir. 1982) (“[I[t is simply

not part of our function as judges to re-write, in the guise of statutory construction, unambiguous

statutory language in order to cure what to us seems to be statutory deficiencies.”). Further, the

State has not identified any legislative history to support its purported interpretation of the statute

as including “in this state.” Consumer Prod. Safety Comm’n v. GTE Sylvania, Inc., 447 U.S. 102,

108 (1980) (“Absent a clearly expressed legislative intention to the contrary, that language must



                                                  12
ordinarily be regarded as conclusive.”). In short, the Court will not geographically limit the

licensure requirement to online auctioneers and auctions “in this state [Tennessee].”6

         Even if the Court were inclined to read into the statute this geographical limitation, it would

not necessarily entail what the State, in an effort to surmount the Dormant Commerce Clause

challenge, is claiming it would entail. That is, if inserted as the State would have it, “in this state”

would not carry the limited meaning suggested by the State. The Court finds that the phrase

“act[ing] as, advertis[ing] as, or represent[ing] to be an [online] auctioneer [in this state]” does not

necessarily and unambiguously exclude such acting, advertising, or representing by a person not

physically present in the State. See Wallace, 546 S.W.3d at 53 (statutory language will be

considered “ambiguous when it is subject to differing interpretations which yield contrary

results.”). For example, in the Court’s view, if an auctioneer is physically present in Alaska and

initiates an extended-time online auction from there, he might reasonably be construed as

representing himself to be an auctioneer “in” Tennessee, given that his website would reach

Tennessee residents. Thus, arguably per the statute’s language (supplemented with “in this state”),

this hypothetical auctioneer would be required to be licensed as an auctioneer by the State of

Tennessee or face civil penalties.

         At the hearing, the State was not clear, and in fact equivocated, on the meaning of “in this

state” in the context of the online auctions. The Court asked the State: “[I]f people that are quote

not in this state end quote are exempted from this licensure requirement, who qualifies as not being



6
  The State also argues that the Court should not construe the statutory language to have an extraterritorial effect
because “it is a well settled rule in this State . . . that all statutes are presumed to be constitution.” (Doc. No. 13 at 9
(quoting Smithson v. State, 438 S.W.2d 61, 67 (Tenn. 1969)). The Court agrees that Tennessee courts’ rules of statutory
construction require such a presumption, but nevertheless the Court cannot read a geographical scope into the statute
when the statutory language is plainly devoid of any such geographical limitation. See Backpage.com, 939 F. Supp.
2d at 842 (interpreting a Tennessee statute as having an extraterritorial effect because “[n]owhere in the language of
the statute is there any limit on the statute’s geographic scope that specifies what conduct, if any, must take place in
Tennessee.”).

                                                            13
quote in this state? So for example . . . if you’re [] based [in] Mississippi, are you necessarily not

quote in this state automatically or does it depend on whether you reach out to Tennessee

consumers? Does it depend on whether you consummate sales transactions with Tennessee

consumers? How do we define what is quote not in this state.” (Tr. 57:5-17) (emphasis added).

Conceding that the “Internet makes it trickier”, the State responded: “With an auction conducted

in Tennessee, generally I think that’s probably going to be yes, the auctioneer, the business, that

is conducting the auction is located in Tennessee.” (Tr. 58:8-11).

       The Court then asked “[S]o for online, does that mean . . . if you’re . . . [a] Mississippi

auctioneer and . . . you’re traveling and you spend the night in Memphis and you click a couple

buttons as part of your auctioning, does that make you in state in connection with that auction

business?” The State responded: “It does not seem that it would. Certainly, the Dormant Commerce

Clause has protections. Substantial nexus is required. Merely passing through Tennessee probably

wouldn’t be sufficient. If the auctioneering business is located in Mississippi, that’s probably

Mississippi’s jurisdiction to regulate or not regulate.” (Tr. 58:25-57:6) (emphasis added). Despite

the State’s guesswork as to what the statutory language would mean if supplemented with “in this

state,” the State did not point to any case law, language from elsewhere in the statutory scheme,

or indeed anything else to support its strict construction of the phrase in this context. Nor did the

State provide any legislative history that clarified that the licensing requirement would affect only

auctioneers physically located in Tennessee. See Wallace, 546 S.W.3d at 53 (“When . . . a statute

is ambiguous” a court should consider external sources to ascertain legislative intent, including

“the broader statutory scheme, the history and purpose of the legislation, public policy, historical

facts preceding or contemporaneous with the enactment of the statute, and legislative history.”).

By urging the Court to read the licensing statute (as supplemented with “in this state”) as limiting



                                                 14
online extended-time auctioneer licensing only to auctioneers physically present in Tennessee, the

State puts the Court in the position of having to draw a line that is not really there. See M/V Big

Sam, 693 F.2d at 455; see also Backpage.com, 939 F. Supp. 2d at 844 (“[A] legislature must make

the narrow geographic scope of its law explicit to stay within the confines of the Dormant

Commerce Clause when regulating Internet activity.”). In short, for purposes of the instant motion,

the Court can say that its likely final interpretation will be that the licensing statute, with or without

the inclusion of “in this state,” applies to at least a substantial amount of out-of-state conduct.

          Accordingly, the Court will adopt the Plaintiffs’ suggested interpretation of the statutory

language and finds that because the statute contains no qualifications or geographical limitations,

the new law likely imposes a licensing requirement on any auctioneer who conducts online

extended-time auctions, from wherever the auctioneer may be located, in which a Tennessee

resident may potentially bid.7

    ii.      The Statute is Extraterritorial

          Thus, the Court finds that a reading of the statute reveals its extraterritorial effect. In

Backpage.com v. Cooper, 939 F. Supp. 2d 805 (M.D. Tenn. 2013), the court issued an injunction

barring enforcement of a state law that criminalized the advertising or publishing of a commercial

sex act of a minor. 939 F. Supp. 2d at 844-45. The court held that the law was extraterritorial

because it projected a Tennessee law out-of-state by prohibiting online advertisements with no

geographical limit. Id. at 841-42. The court rejected the state’s invitation to narrowly construe the

law by limiting its application to within Tennessee when no such limit appeared in the text itself




7
 As for the qualification the Court has added in the last eight words of the sentence (after the last comma), the Court
realizes that it is debatable whether the statute should be credited with implying even this limited, typically
inconsequential, qualification. But the Court embraces it here arguendo, thus actually enhancing the statute’s ability
to pass constitutional muster. But it does not pass, even with this qualification, as discussed below.

                                                         15
or was evident from any legislative proceedings. Id. at 842. The court also discussed the “inherent

challenge in crafting a local regulation of Internet advertising” and explained that the Internet

“made it difficult, if not impossible” to regulate the Internet without running afoul of the Dormant

Commerce Clause. Id. at 843-44 (quoting Dean, 342 F.3d at 103). The court further explained that

the law at issue was extraterritorial because “the Tennessee law could impose liability for an online

advertisement that appears to promote a sex act with a minor in Tennessee (or the offer to publish

the advertisement), if no sale or publication took place in Tennessee.” Id. at 841. The Court noted

its concern that “[b]ased on the law’s text, liability could be imposed when no party has a

connection to Tennessee whatsoever.” Id. at 841. These same concerns are present here. The statute

at issue, as written, contains no geographical limit and therefore threatens liability for auctioneers

located outside of Tennessee even when the auctioneer “has no connection to Tennessee

whatsoever.” Id. As Backpage explained, such a statute is in clear violation of the Dormant

Commerce Clause.

       The Court additionally finds another recent district court decision persuasive. In Publius v.

Boyer-Vine, 237 F. Supp. 3d 997 (E.D. Cal. 2017), the court analyzed whether the plaintiffs were

likely to succeed on their Dormant Commerce Clause claim for purposes of determining whether

a preliminary injunction should be issued. At issue in Publius was whether Cal. Gov’t Code §

6254.21(c)(1)(A)—which prohibited any “person, business, or association [from] publicly

post[ing] or publicly display[ing] on the Internet the home address or telephone number of any

elected or appointed [California] official”—was extraterritorial. 237 F. Supp. 3d at 1022-23. The

court explained that “‘[a]lthough the Ninth Circuit has not reached this issue, courts in several

circuits have invalidated state laws regulating the [I]nternet’ where the statute regulates conduct

occurring outside the borders of the state.” Id. at 1023 (quoting Nat’l Fed’n of the Blind v. Target



                                                 16
Corp., 452 F. Supp. 2d 946, 958 (N.D. Cal. 2006) (collecting cases)). The court compared these

decisions with several cases where “courts have upheld state regulation of the Internet where

application of the law has been limited to only local conduct, or where ‘[a] state would enforce the

law only against conduct occurring within the state.’” Id. (quoting Target Corp., 452 F. Supp. 2d

at 958).

       The court found that the statute at issue fell into the former category and held that the

statute was extraterritorial, meaning the plaintiffs were likely to succeed on their Dormant

Commerce Clause claim. Id. at 1025. The court explained that if “[a] person outside [California]

posts information on a website or on an electronic discussion group . . . for the intended benefit of

other people [outside California], that person must assume that someone from [California] may

also view the material.” Id. (quoting Dean, 342 F.3d at 103). “As a result, posters outside of

California must comply with § 6254.21(c) or risk subsequent litigation and attorney’s fees.

California therefore has projected § 6254.21(c) ‘onto the rest of the nation.’” Id. (quoting Dean,

342 F.3d at 103).

       Similar to the statute at issue in Publius, the statute here likely regulates more than mere

“local conduct.” Id. at 1023. As discussed above, the law as written and interpreted by the Court

requires a Tennessee license whenever anyone “[a]ct[s] as, advertise[s] as, or represent[s]” to be

an auctioneer even if the auctioneer and the products being auctioned are “wholly outside of the

State’s borders.” Healy, 491 U.S. at 336. In the context of online auctions, the mere existence of

an online auction website results, in the most probable correct interpretation of the statutory

language, in the auctioneer “represent[ing]” to be an online auctioneer in Tennessee because

Tennessee residents will have access to the website even if the physical location of the auctioneer

is outside of the state. Further, if a Tennessee resident wins (or even merely bids in) an online



                                                 17
auction, the online auctioneer likely is properly deemed to be “act[ing]” as an auctioneer in

Tennessee. Such likely interpretation would subject the auctioneer to regulation by Tennessee

authorities that would be impermissible under the Commerce Clause. See id. at 337 (“[T]he

Commerce Clause dictates that no State may force an out-of-state merchant to seek regulatory

approval in one State before undertaking a transaction in another.”) (citing Brown–Forman, 476

U.S. at 582); Berman v. City of New York, No. 09CV3017ENVCLP, 2012 WL 13041996, at *18

(E.D.N.Y. Oct. 3, 2012) (“[T]he in-state presence of one party to the transaction cannot be used as

justification [for the state] to regulate the other party[.]”) (citing A.S. Goldmen & Co. v. N.J.

Bureau of Sec., 163 F.3d 780, 782-83 (3d Cir. 1999)).

          In this case, Purple Wave states on its website, which is accessible by Tennessee residents,

that it is a “true auction company,” and as Plaintiffs aptly point out, Purple Wave cannot simply

turn off its website at the Tennessee border. (Doc. No. 4 at ¶¶ 219-20; Doc. No. 18 at 16). The

likely (as the Court has found) regulation of an auctioneer acting wholly outside of Tennessee (i.e.,

extraterritorial conduct) is a per se violation the Dormant Commerce Clause. Int’l Dairy Foods

Ass’n, 622 F.3d at 645; see also Sam Francis Found. v. Christies, Inc., 784 F.3d 1320, 1324-25

(9th Cir. 2015) (holding that a statute’s regulation of out-of-state art sales was “an impermissible

regulation of wholly out-of-state commerce); Dean, 342 F.3d at 103 (holding that Vermont statute

that directly regulated speech on the Internet outside of Vermont was a “per se violation of the

dormant Commerce Clause”); Backpage.com, LLC v. McKenna, 881 F. Supp. 2d 1261, 1268

(W.D. Wash. 2012); Midwest Title Loans, Inc. v. Ripley, 616 F. Supp. 2d 897, 908 (S.D. Ind.

2009).8



8
 “[C]ourts in several circuits have invalidated state laws regulating the internet on the grounds that any regulation of
the [I]nternet regulates conduct occurring outside the borders of the state.” Target Corp., 452 F. Supp. 2d at 958
(collecting cases from the Second, Fourth, and Tenth Circuits); see also Dean, 342 F.3d at 104 (“We think it likely

                                                          18
           Wittingly or unwittingly, Tennessee has projected its legislation into other states and

directly regulated commerce therein. Perhaps the State could change the result via statutory

amendments inserting express, specific geographical limitations, but it cannot change the results

by insisting that the statute obviously contains geographic limitations that in fact manifestly are

not there. Accordingly, the Court finds that the statute is likely an impermissible per se violation

of the Dormant Commerce Clause.9 Plaintiffs are therefore likely to succeed on the merits of their

Dormant Commerce Clause claim.

    iii.      Pike Balancing

           The Court finds alternatively that even if the statute is not a per se violation of the Dormant

Commerce Clause, it creates burdens on interstate commerce that significantly outweigh any

putative benefits. See Pike, 397 U.S. at 142. In Pike, the Supreme Court recognized that “[w]here

[a] statute regulates even-handedly to effectuate a legitimate local public interest, and its effects

on interstate commerce are only incidental, it will be upheld unless the burden imposed on such

commerce is clearly excessive in relation to the putative local benefits.” Id. (citing Huron Portland

Cement Co. v. City of Detroit, 362 U.S. 440, 443 (1960)) (emphasis added). In other words, the

Court must examine (1) whether any incidental burden is placed on interstate commerce by the




that the Internet will soon be falling within the class of subjects that are protected from State regulation because they
‘imperatively demand[] a single uniform rule.’”) (quoting Healy, 491 U.S. at 334); Am. Libraries Ass’n v. Pataki, 969
F. Supp. 160, 173 (S.D.N.Y. 1997) (“The Internet, like the rail and highway traffic at issue in the cited cases, requires
a cohesive national scheme of regulation so that users are reasonably able to determine their obligations.”). Here, the
Court does not need (at least not yet) to decide whether any Internet regulation necessarily is an impermissible per se
violation of the Dormant Commerce Clause. The Court’s holding at the current preliminary injunction stage is limited
to the statutory language at issue that the Court interprets as having an extraterritorial effect.
9
 As noted above, when a state statute has “an impermissible extraterritorial effect,” a court need not “consider whether
the state had some legitimate local purpose or whether there is a reasonable nondiscriminatory alternative.” Snyder,
735 F.3d at 376.

                                                          19
statute, (2) the nature of the local benefits advanced by the statute, and (3) whether the incidental

burden is “clearly excessive” when weighed against these benefits. Id.

       As evident in the requirement that any burdens on interstate commerce “clearly outweigh”

the local benefits of a statute, the Pike analysis is a “permissive” one from the State’s perspective.

See United Hailers Ass’n, Inc. v. Oneida-Herkimer Solid Waste Mgmt. Auth., 550 U.S. 330, 347

(2007). Considerable deference must be given to the legislature’s policy determinations as to the

local benefits of the challenged legislation. See City of New Orleans v. Dukes, 427 U.S. 297, 303

(1976) (“[T]he judiciary may not sit as a superlegislature to judge the wisdom . . . of legislative

policy determinations.”). Nonetheless, the court must assess whether the purported local benefits

of a statute are legitimate or illusory. See Norfolk S. Corp. v. Oberly, 632 F. Supp 1225, 1243 n.31

(D. Del. 1986) (“The Pike Court’s use of the phrase ‘putative local benefits’ does not mean this

Court must accept at face value the Delaware legislature’s assertion of benefits accruing under the

statute. . . . However, if plaintiffs wish to challenge the Delaware General Assembly’s goals stated

in the [challenged statute] as pretextual they ‘must come forward to show that the claimed benefits

are illusory.’”) (citations omitted); see also Town of Southold v. Town of East Hampton, 477 F.3d

38, 52 (2d Cir. 2007) (criticizing the district court for failing to “engage in any meaningful

examination of the claimed local benefits” of the town’s enactment); Motor Vehicle Mfrs. Ass’n of

U.S., Inc. v. Abrams, 720 F. Supp. 284, 290 (S.D.N.Y 1989) (collecting Supreme Court cases

striking down state statutes under the Commerce Clause because “the states’ asserted safety

rationales were illusory”).

       Therefore, in determining the benefits and burdens of the statute, the “Court is not bound

by ‘[t]he name, description or characterization given by the legislature or the courts of the State,’

but will determine for itself the practical impact of the law.” Hughes v. Oklahoma, 441 U.S. 322,



                                                 20
336 (1979) (quoting Lacoste v. Louisiana Dept. of Conservation, 263 U.S. 545, 550 (1924)); see

also McNeilus Truck and Mfg., Inc., v. Ohio, 226 F.3d 420, 443 (6th Cir. 2000). The Sixth Circuit

has instructed that “the party challenging the law bears the responsibility of proving that the

burdens placed on interstate commerce outweigh the law’s benefits[.]” Garber v. Menendez, 888

F.3d 839, 845 (6th Cir. 2018) (citing LensCrafters, Inc. v. Robinson, 403 F.3d 798, 805 (6th Cir.

2005)).

          1. Burdens

          Plaintiffs contend that the burdens imposed by the statute are “tremendous” because any

online auctioneer who conducts extended-time online auctions, regardless of where they are

physically located, must obtain an individual Tennessee auctioneer license. (Doc. No. 5 at 22). For

would-be licensees who manage an online auction company (i.e., a principal auctioneer), this

requires completing a six-month period under the supervision of another licensed auctioneer. Tenn.

Code. Ann. § 62-19-111(c). For such person, presumably this generally would require traveling to

and staying in Tennessee for six months to work under a sponsoring auctioneer. Additionally, to

be licensed as an affiliate auctioneer, Tennessee requires an applicant to submit an application

accompanied by a non-refundable examination fee, complete thirty-four hours of classroom or

online instruction at an auction school accredited by the Commission, and pass an examination.

Tenn. Code. Ann. § 62-19-111(b), (e)-(g). The statute also requires an out-of-state auction

company to set up and maintain an escrow account for all funds belonging to others for an auction

in Tennessee and requires every nonresident applicant to “file an irrevocable consent that suits and

actions may be commenced against the applicant in the proper court in the county in [Tennessee]

in which a cause of action may arise [or] the plaintiff may reside.” Tenn. Code Ann. § 62-19-

117(c)-(d).



                                                21
        The Court agrees that these requirements greatly “burden[] the interstate flow of []

commerce.” Byrd v. Tennessee Wine & Spirits Retailers Ass’n, 883 F.3d 608, 623 (6th Cir. 2018),

aff’d sub nom. Tennessee Wine & Spirits Retailers Ass’n v. Thomas, 139 S. Ct. 2449 (2019)

(citation omitted). Further, as discussed above, the mere act of operating an online extended-time

auction likely results in the auctioneer “represent[ing]” herself to be an auctioneer in Tennessee,

even if the auctioneer does everything to conduct the auction from a location entirely outside the

state. In so doing, the statute regulates wholly extraterritorial conduct. This in itself is sufficient to

meet plaintiffs’ burden of demonstrating that the statute places some incidental burden on interstate

commerce. See Martin-Marietta Corp. v. Bendix Corp., 690 F.2d 558, 566 (6th Cir. 1982)

(explaining that the extraterritorial effect of a statute was a burden on interstate commerce); see

also Tetra Techs., Inc. v. Harter, 823 F. Supp. 1116, 1121 (S.D.N.Y. 1993) (finding that, if out-

of-state contractors were forced to obtain a New York engineering license before operating in the

state, there would be “an obvious adverse—and differentially adverse—effect” on them, as they

“would not be able to enter the market on short notice”). Accordingly, the Court finds that the

statute burdens interstate commerce.

        2. Benefits

        The State contends that it has a substantial governmental interest in promoting the integrity

of competitive auctions, protecting the public from unqualified auctioneers, and preventing

fraudulent or deceptive practices in auctions occurring in Tennessee. (Doc. No. 20 at 16). The

Court agrees that these are appropriate and important state interests. However, when reviewing the

legislative history, these concerns appear to be somewhat illusory. The data collected by the Task

Force revealed that in the past three years only three consumer complaints regarding extended-

time online auctions were made to the Committee. (Doc. No. 4-12 at 41). The deputy commissioner



                                                   22
of the Department of Commerce and Insurance, Carter Lawrence, stated at a Task Force meeting

that the Department did not turn away complaints regarding online auctions even though they were

not regulated. (Id. at 41-42). This upends the State’s argument that the number of complaints were

low because the Department would not accept complaints regarding subject matter the State did

not regulate. Therefore, the evidence leads the Court to conclude the reason the number of

complaints are slight is more likely because online auctions are not substantially harming

Tennessee consumers. Further, the majority of the eleven complaints made regarding online

auctions involved fixed-timed auctions, yet the legislature did not amend the statute to regulate

this type of online auction. Additionally, at a house hearing on a bill to amend the auctioneer

licensing regime, Representative Gravitt described the Committee’s position as extended-time

online auctions needed to be regulated “so everyone can compete on the same level playing field

as someone that goes out here and participated in live auctions” rather than out of a concern for

the protection of Tennessee consumers. (Doc. No. 4-6 at 3).

         Additionally, the numerous exemptions to the licensing regulation somewhat belies the

State’s position that the regulation is necessary for the protection of consumers.10 The statute

explicitly exempts “[a]n individual who generates less than twenty-five thousand dollars ($25,000)

in revenue a calendar year from the sale of property in online auctions” from the licensing

regulation. Id. at § 6. However, the Court finds that there is still a risk (and not necessarily a lesser

risk) for deception when the auctioneer sells less than $25,000 annually given that small-time




10
  As noted above, these exemptions include, among others, “[a]n auction conducted by or under the direction of a
governmental entity”; “[a]n auction conducted on behalf of a political party, church, or charitable corporation or
association”; “[a]n auction conducted for the sale of livestock”; “an auction for the sale of tobacco”; “[a]ny fixed price
or timed listings that allow bidding on an [I]nternet website, but do not constitute a simulcast of a live auction”; “[a]n
in person or simulcast auction whose primary business activity is selling nonrepairable or salvage vehicles in this
state[.]” Tenn. Code Ann. § 62-19-102.

                                                           23
sellers are not immune from unscrupulousness and may be harder to call to account inasmuch as

they are more likely to be “fly by night” operators or individuals making one-off sales. Thus, this

exemption undermines the purported protection to consumers. See Backpage.com, 939 F. Supp 2d

at 844 (exception for free advertisers undermine the benefits of the statute). As a whole, these facts

suggest that the State’s purported concerns in fact are illusory, thus severely undercutting the

State’s position. See Norfolk S. Corp., 632 F. Supp at 1243 n.31. There is considerable support for

Plaintiffs’ contention that the actual purpose of the regulation is likely not consumer protection,

and thus the Court does not find the State has a strong local interest in implementing the statute.

       3. The Burden is Clearly Excessive to the Benefits

       That is not to say that there is no legitimate local interest whatsoever in regulating online

auctions in which Tennessee residents may participate. But simply because this Court believes the

State has some local interest in regulating such online auctioneering , “it does not mean that the

State may use a meat cleaver if a scalpel will do.” Churchill Downs Inc. v. Trout, 979 F. Supp. 2d

746, 755 (W.D. Tex. 2013), aff’d, 767 F.3d 521 (5th Cir. 2014). To pass constitutional muster, the

burden on interstate commerce must not be “clearly excessive” in relation to the gravity of the

State’s interest in regulating online auctioneering. The State has implemented a licensing scheme

that effectively requires every online auctioneer that does not fall within one of the statutory

exceptions to obtain and maintain a Tennessee license. See Backpage.com, 939 F. Supp. 2d at 844

(holding that the plaintiff “is likely to prevail on its argument that the burden on interstate

commerce clearly exceeds any possible benefit from the law” because “the statute regulates a far-

reaching range of print and online advertisements” which “likely poses a serious burden on

interstate commerce[.]”). Obtaining a Tennessee license as a principal auctioneer, as noted above,

is likely a tedious task that requires an examination, fees, and a six-month apprenticeship. See



                                                 24
Tenn. Code. Ann. § 62-19-11. These requirements likely seriously burden interstate commerce.

Further, as also described above, the Court finds that the State’s purported interest in protecting

consumers is somewhat illusory and the numerous exemptions to the statute “undermine[] what

benefits . . . the [S]tate would receive from the statute.” Backpage.com, 939 F. Supp. 2d at 844.

Thus, the Court finds that the burdens the statute imposes are likely “clearly excessive in relation

to the putative local benefits.” Pike, 397 U.S. at 142; Therefore, the statute likely fails even the

more permissive Pike standard. Thus, on this alternative basis also, the Court finds the statue likely

violates the Dormant Commerce Clause.11

     II. Irreparable Harm

        “Perhaps the single most important prerequisite for the issuance of a preliminary injunction

is a demonstration that if it is not granted the applicant is likely to suffer irreparable harm before

a decision on the merits can be rendered.” Wright & Miller, Federal Practice and Procedure §

2948.1. The Supreme Court has frequently reiterated that plaintiffs seeking preliminary relief must

demonstrate that irreparable injury is likely in the absence of an injunction, rather than merely

possible. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). “A plaintiff’s harm from

the denial of a preliminary injunction is irreparable if it is not fully compensable by money

damages.” Overstreet, 305 F.3d at 573.

        Plaintiffs demonstrated that they will likely experience irreparable harm if the State begins

enforcing the online licensing statute. Mr. McLemore contends that if the law is enforced, his

auction managers will not be able to conduct auctions, which will result in the cancellation of




11
  Finding that Plaintiffs are likely to succeed on the merits of their Dormant Commerce Clause claim, the Court will
refrain from analyzing Plaintiffs’ First Amendment claim and makes no findings on the likelihood of success on the
merits of that claim. See Richland/Wilkin Joint Powers Auth. V. U.S. Army Corps of Eng’rs., 826 F.3d 1030, 1040 (8th
Cir. 2016) (to obtain preliminary injunction, “[t]he plaintiff ‘need only establish a likelihood of succeeding on the
merits of any one of [its] claims.”) (citation omitted).

                                                        25
contracts and potential legal liabilities for breaches of those contracts. (Doc. No. 48-1 at ¶¶ 17,

19). Mr. McLemore argues that this action would threaten his business and cost his business

goodwill and customers. (Doc. No. 48-1). The likely loss of business as well as customer goodwill

is an immediate and irreparable injury that is not considered to be compensable by money damages.

See S. Glazer’s Distrib. Of Ohio v. Great Lakes Brewing, 860 F.3d 844, 853 (6th Cir. 2017) (“loss

of customer goodwill is a prime example of intangible, irreparable harm.”); see also Basicomputer

Corp. v. Scott, 973 F.2d 507, 511 (6th Cir. 1992) (“loss of consumer goodwill often amounts to

irreparable injury because the damages flowing from such loses are difficult to compute.”);

FirstEnergy Sols. Corp. v. Flerick, 521 F. App’x 521, 529 (6th Cir. 2013) (same).

         Unlicensed IAA members (including McLemore Auction’s auction managers Kimball,

Land, and Boyd) will be faced with the choice to obtain a license or face potential criminal and

civil enforcement actions. (Doc. No. 4 at ¶¶ 60, 268-69). Additionally, out-of-state online auction

companies, like Purple Wave, will no longer be able to operate unlicensed in Tennessee without

facing an enforcement threat.12 The choice between threatened enforcement or complying with an

unconstitutional law rises to the level of an irreparable injury. See Condon v. Andino, Inc., 961 F.

Supp. 323, 331 (D. Me. 1997) (finding irreparable injury where “Plaintiff is faced with the decision

of either complying with regulations that are unconstitutional or violating his Town’s laws.”). In

sum, it does not appear that Plaintiffs could obtain a license in time to avoid these effects and even




12
  The State offered no evidence at the hearing, or in its briefing, that convinces the Court that the State would not
attempt enforcement against out-of-state online auctioneers; at the hearing counsel insisted that this would be the case,
but the Court is not satisfied that this necessarily will prove to be the case. There is no way for the State’s counsel to
know in advance how, or every circumstance in which, the Commission would seek to enforce the new statute (for
example by seeking to impose a civil penalty under Tenn. Comp. R. & Regs. 0160-01-.11), particularly in a
hypothetical egregious case of an out-of-state auctioneer allegedly systematically taking advantage of Tennessee
consumers.

                                                           26
if they could, that possibility would not be an appropriate basis to deny a preliminary injunction

as it does not cure the otherwise irreparable injury.

   Accordingly, the Court finds that Plaintiffs have demonstrated they would likely suffer

immediate and irreparable harm if they were subject to enforcement of the amended statute.

   III. Substantial Harm to Others

       The State argues that “[m]embers of the public are likely to be harmed if this Court grants

the preliminary injunction” because “members of the public that participate in extended-time

online auctions will not be protected from the risks of unregulated auctions[.]” (Doc. No. 20 at

21). Therefore, according to the State, issuance of an injunction would cause substantial harm to

Tennessee consumers. Although the Court does not find the State’s concerns disingenuous, its

concerns are belied somewhat by the evidence. As noted above, in the past three years only three

consumer complaints regarding extended-time online auctions were made to the Committee. (Doc.

No. 4 at ¶¶ 155-57). Thus, online extended-time auctions up until this point have gone unregulated

without any substantial harm to Tennessee consumers. Additionally, the record lacks legislative

history demonstrating that the State’s purpose for implementing the statute was to protect

Tennessee consumers. Furthermore, the State does not intend to regulate fixed-time online

auctions, even though more complaints were yielded from consumers regarding this type of

auction.

       In addition, twenty states do not regulate the auctioneering profession, which leads the

Court to find that unregulated auctioneering does not pose an obvious and serious threat of harm

to consumers. See License to Work: A National Study of Burdens from Occupational Licensing,

https://ij.org/report/license-work-2/ltw-occupation-profiles/ltw2-auctioneer/ (last visited July 17,




                                                 27
2019). Therefore, the Court concludes that halting the State’s regulation of online extended-time

auctions will not substantially harm the public.

   IV. Public Interest

       Given the likely unconstitutionality of online auction licensing scheme, the public interest

is best served by the issuance of a preliminary injunction. “It is hard to conceive of a situation

where the public interest would be served by enforcement of an unconstitutional law or

regulation.” Condon, 961 F. Supp. at 331. Additionally, issuance of the injunction would not harm

the public interest as unregulated online auctions are not imposing a substantial harm on the public,

as indicated above.

   V. Weighing the Factors

       Because all of the factors weigh in favor of granting Plaintiffs’ Motion for Preliminary

Injunction, the Court finds that the issuance of a preliminary injunction is appropriate.

   VI. Security

       Because this case involves “constitutional issues affecting the public[,]” the Court finds it

unnecessary to require Plaintiffs to post security as a condition of obtaining injunctive relief. See

Stand Up Am. Now v. City of Dearborn, No. 12-11471, 2012 WL 1145075, at *1 (E.D. Mich. Apr.

5, 2012). Therefore, Plaintiffs are excused from doing so.

                                             CONCLUSION

       The Court finds that Plaintiffs have shown a likelihood of success on the merits of their

Dormant Commerce Clause claim, and that the absence of a preliminary injunction would likely

result in an immediate and irreparable injury. Based on these findings, and the weighing of the

additional applicable factors, the Court will GRANT Plaintiffs’ Motion for a Preliminary




                                                   28
Injunction (Doc. No. 3).13 The State will be enjoined from applying Tennessee’s auctioneering

laws and licenses to “electronic” exchanges, or online auction websites, or against Plaintiffs

pending further order of the Court.

         A preliminary injunction will be entered.



                                                        ____________________________________
                                                        ELI RICHARDSON
                                                        UNITED STATES DISTRICT JUDGE




13
   Of course, as its very name suggests, the preliminary injunction is based on preliminary findings, as well as the
applicable standard of likelihood of success on the merits. The Court recognizes that the State is entitled to seek, and
is not at this juncture precluded from obtaining, via litigation of this case (including discovery and subsequent briefing
based on a more complete record), an ultimate result that is in its favor with respect to Plaintiffs’ Commerce Clause
claim. On the other hand, Plaintiffs are entitled to pursue, and are pursuing, other claims and forms of relief beyond
the scope of the preliminary injunction (Doc. No. 4 at 44-45). Neither this Order, nor the preliminary injunction it
approves, speaks to the validity of such claims and requests for relief except to the extent specifically suggested herein.

                                                           29
